Case 1:20-cv-02766-SKC Document 1 Filed 09/11/20 USDC Colorado Page 1 of 13




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-02766

COLORADO UNION OF TAXPAYERS, INC. , and
COLORADO STOP THE WOLF COALITION ,
            Plaintiffs,

v.

JENA GRISWOLD , Colorado Secretary of State, in her official capacity, and
JUDD CHOATE , Director of Elections, Colorado Department of State, in his official
      capacity

            Defendants.


                                       COMPLAINT

                                      N A T URE   OF   S U IT
      1.    Colorado requires non-profit organizations to obtain the government’s

approval before they are allowed to share their opinions on public policy issues. This is

unconstitutional.

      2.    Colorado also hides the ball on when that approval is required. Instead, the

state has chosen to investigate and punish non-profit groups based on the passing

fancies of the Secretary of State and the bureaucrats in her office. This, too, is

unconstitutional.

      3.    The First Amendment gives all Americans the right to speak freely on matters

of public concern without obtaining government blessing or fearing government penalty.

      4.    The First Amendment also gives Americans the right to associate for lawful

purposes with whomever they chose and to do so without fear of retaliation.
Case 1:20-cv-02766-SKC Document 1 Filed 09/11/20 USDC Colorado Page 2 of 13




      5.     The Fourteenth Amendment protects Americans from laws that are so vague

and arbitrary as to allow enforcement at the government’s whim.

      6.     Colorado’s campaign finance rules for statewide initiatives and referendums

(collectively, “ballot issues”) violate all these rights.

      7.     Plaintiffs therefore bring this suit challenging unconstitutional provisions of

article XXVIII of the Colorado Constitution; the Fair Campaign Practices Act, Colo. Rev.

Stat. §§ 1-45-101–18 (2019); and the Secretary of State’s rules concerning campaign and

political finance, Colo. Code Regs. § 1505-6 (2020). They seek declarations that these

laws are unconstitutional, injunctions prohibiting Defendants from enforcing these

unconstitutional laws, and compensation for their attorneys’ fees and costs in bringing

this suit.

                                          T HE P A RT IES
      8.     Plaintiffs, Colorado Union of Taxpayers, Inc. (CUT), and the Colorado Stop the

Wolf Coalition, engage in campaigns to inform the public about issues that Plaintiffs and

their donors deem important. They regularly communicate to the public about these

issues.

      9.     CUT intends to advocate for or against several statewide initiatives and one

referendum on the November 3, 2020, ballot.

      10.    CUT is a Colorado non-profit organization that is exempt from taxation under

I.R.C. § 501(c)(4) (2018). Its mission is to educate the public about the dangers of

excessive taxation, regulation, and government spending. CUT was founded in 1976 and is

Colorado’s oldest taxpayer advocacy organization.

      11.    As part of its social welfare mission, CUT educates the public regarding the

fiscal impact and desirability of bills introduced in the Colorado legislature. CUT reviews

numerous pieces of legislation each session and issues a “support” or “oppose” rating for


                                           Page 2 of 13
Case 1:20-cv-02766-SKC Document 1 Filed 09/11/20 USDC Colorado Page 3 of 13




each bill so reviewed. CUT’s ratings are non-partisan and are based on whether the bill

aligns with CUT’s fiscally conservative philosophy.

      12.   Based on these ratings, CUT, on an annual basis, scores each Colorado

legislator based on how his or her votes aligned with CUT’s position on the rated bills.

      13.   CUT has been rating bills and scoring legislators for each session of the

Colorado legislature since 1977.

      14.   Since 1989, CUT has also encouraged legislators and candidates for public

office to sign the organization’s ten-point pledge regarding fiscal discipline and the proper

role of government. The organization publicizes which legislators and candidates have

chosen to sign the pledge.

      15.   CUT’s annual expenditures for these activities are generally around $2500.

This includes the cost of its annual newsletter and other efforts to publicize its ratings

and legislator scores, as well as the cost of its website, e-mail marketing, and other

efforts to communicate with the public.

      16.   CUT also takes positions on ballot issues when appropriate and consistent

with CUT’s mission. The organization has taken such positions many times and intends to

continue doing so in the future, given that ballot issues relating to the expenditure of

public funds—which are well within the scope of CUT’s mission—are a regular feature of

statewide elections in Colorado.

      17.   The Coalition was formed in January 2019 for the express purpose of opposing

forced wolf introduction in the state of Colorado. It accomplished this goal through

research, public education and advocacy, on both the state and federal level. The

organization includes Coloradans who live in rural areas and earn their livings as ranchers,

guides, and others who earn their livelihood in industries that will be heavily affected by

forced wolf introduction.


                                        Page 3 of 13
Case 1:20-cv-02766-SKC Document 1 Filed 09/11/20 USDC Colorado Page 4 of 13




      18.   Plaintiffs are funded by donations from private individuals, couples, and

families; and grants from other organizations. CUT also receives membership dues.

      19.   Defendant Griswold is the Secretary of State of the State of Colorado.

      20.   Among Defendant Griswold’s duties is the administration of Colorado’s

campaign finance regime, including article XXVIII; the Fair Campaign Practices Act, and

§ 1505-6.

      21.   As part of those duties, Defendant Griswold receives complaints regarding

violations of campaign finance laws and administers the registration system for

organizations that advocate for or against ballot issues.

      22.   Defendant Choate is the Director of Elections in the Colorado Department of

State.

      23.   Defendant Choate has management authority over the Division of Elections,

including campaign finance complaints and enforcement. When the Secretary of State

receives campaign finance complaints, Defendant Choate (or his designee) reviews those

complaints for legal and factual sufficiency, and, if found sufficient, conducts further

investigation and may refer the complaint to an administrative law judge for adjudication.

                                     O PERA T IV E F A CT S
      24.   Colorado law requires all “issue committees” to register with the Secretary of

State and imposes additional requirements regarding the administration and operation of

such committees. Issue committees that accept, contribute, or spend more than $5000

in a single election cycle to support or oppose ballot issues must also report their donors

and expenditures.

      25.   An issue committee is any person or group that either has “a major purpose of

supporting or opposing any ballot issue or ballot question” or “accepted or made

contributions or expenditures in excess of two hundred dollars to support or oppose any


                                        Page 4 of 13
Case 1:20-cv-02766-SKC Document 1 Filed 09/11/20 USDC Colorado Page 5 of 13




ballot issue or ballot questions.” Colo. Const., Art. XXVIII, § 2(10)(a).

      26.   The Colorado General Assembly has created a methodology to determine

“major purpose” as follows:

       [S]upport or opposition to a ballot issue or ballot question that is reflected by:

            (I) An organization’s specifically identified objectives in its organizational
            documents at the time it is established or as such documents are later
            amended; or

            (II) An organization’s demonstrated pattern of conduct based upon its:

                 (A) Annual expenditures in support of or opposition to a ballot issue
                 or ballot question; or

                 (B) Production or funding, or both, of written or broadcast communi-
                 cation, or both, in support of or opposition to a ballot issue or ballot
                 question.
Colo. Rev. Stat. § 1-45-103(12)(b).

      27.   The Secretary of State’s rules state that a person or group must meet both

the major purpose requirement and the contribution/expenditure amount to be considered

an issue committee. Colo. Code. Regs. § 1505-6, Rule 1.9.

      28.   However, a federal court has previously held that there is no ambiguity in

article XXVIII, section 12: the Colorado Constitution states the requirements in the

disjunctive and, therefore, subjects a person or group to issue committee regulation even

if they meet just one of the two requirements. Coal. for Secular Gov’t v. Williams, 815 F.3d

1267, 1269 n.2 (10th Cir. 2016).

      29.   Neither of Plaintiffs’ organizational documents specifically identify ballot issue

advocacy as an organizational objective.

      30.   Nonetheless, CUT plans to speak about, oppose, and support statewide ballot

issues both on the November 3, 2020, ballot and in the future.


                                          Page 5 of 13
Case 1:20-cv-02766-SKC Document 1 Filed 09/11/20 USDC Colorado Page 6 of 13




      31.    To engage in debates about public policy issues and ballot issues fully and

effectively, Plaintiffs must be able to communicate information and opinions to voters.

      32.    For 2020, CUT has declared its opposition or support for several ballot issues,

including:

•     Initiative 295, which would require voter approval for certain so-called “enterprises”

      that are presently excluded from the voter approval requirements of the state’s

      Taxpayers Bill of Rights;

•     Initiative 306, commonly referred to as the “Real Fair Tax,” which would reduce

      Colorado’s state income tax rate from 4.63% to 4.55%; and

•     a veto referendum regarding Senate Bill 19-042, which entered Colorado into the

      National Popular Vote Interstate Compact.

CUT supports Initiatives 295 and 306 and opposes the National Popular Vote Interstate

Compact.

      33.    CUT desires to spend $5000–$7000 expressly advocating for the passage or

defeat (as appropriate) of these ballot issues. Such money would be spent on radio and

internet advertisements urging voters to cast a vote for or against (as appropriate) these

ballot issues.

      34.    CUT also desired to expressly advocate against a ballot issue in 2019:

specifically, Proposition CC, which would have allowed the State to retain certain revenue

that the Colorado Constitution otherwise would have required to be refunded to the

taxpayers.

      35.    However, the vagueness and uncertainty of Colorado’s campaign finance laws,

the burdens of registering and reporting as an issue committee, and the potential

consequences of non-compliance with the campaign finance regime deterred CUT from

doing so. Instead, CUT made an in-kind donation to a registered issue committee that was


                                        Page 6 of 13
Case 1:20-cv-02766-SKC Document 1 Filed 09/11/20 USDC Colorado Page 7 of 13




itself advocating against the ballot issue.

      36.   CUT would have preferred to speak on its own behalf regarding Proposition CC,

so that it could have emphasized its concerns with the ballot issue in ways consistent

with the organization’s social welfare mission rather than surrendering control over the

message to a different organization.

      37.   Unlike CUT, the Coalition does not—and has never intended to—advocate for

or against a ballot issue on the 2020 November ballot. Nonetheless, the Coalition has

become ensnared by Colorado’s vague campaign finance laws.

      38.   In 2019, the Coalition raised approximately $115,000 and spent approximately

$89,000.

      39.   Of that $89,000, the Coalition made two communications that asked voters to

oppose a proposed ballot issue that had not yet been certified for the 2020 November

ballot. One was a short video published on YouTube and available on the Coalition’s

website. This video received a total of 2021 views in 2019 and cost $675.

      40.   The second communication was an information card. The Coalition spent less

than $800 on the card, but less than 10% of the cards were discarded and never

distributed to the public.

      41.   In total, the two communications cost less than $1500.

      42.   At the time the Coalition made its communications, no ballot issue involving

forced wolf introduction had been certified to the November 2020 ballot. Accordingly, the

Coalition asked voters to oppose “Initiative 107.” Because the proposal has not been

certified, the term “Initiative 107” would not—and could not—appear on Colorado’s

November 2020 ballot.

      43.   The Coalition spent the other $87,000 on research, consultants, lobbying the

state legislature, fundraising, and analysis of federal law, as well as general business


                                        Page 7 of 13
Case 1:20-cv-02766-SKC Document 1 Filed 09/11/20 USDC Colorado Page 8 of 13




services such as accounting, legal work, and insurance.

      44.    Despite the Coalition’s miniscule spending against a proposed ballot initiative,

the Secretary has taken a hyper-aggressive approach to enforcement. Taking advantage

of the inherent vagueness of the term “a major purpose,” she argues that the Coalition has

“a” major purpose of opposing a ballot issue. Accordingly the Secretary seeks to require

the Coalition to register as an issue committee as of June 2019 and report its 2019

contributors and spending from that date.

      45.    For 2020, the Coalition expects to raise and spend approximately $450,000.

The Secretary’s enforcement actions, however, have damaged the Coalition’s ability to

raise funds and cost it a substantial amount in attorney fees.

      46.    Some of Plaintiffs’ donors do not wish to have their identities reported to the

government and they do not wish to have their names, addresses, donation amounts, and

occupations made part of a publicly accessible online database such as the one

maintained by the Secretary of State.

      47.    Donors are less likely to donate money to charities if they know their identities,

occupations, and donation amounts will be disclosed to the government and made publicly

available.

      48.    CUT would incur substantial cost in time and money to provide detailed reports

to the government regarding their donors and expenditures.

             F IRS T C A US E   OF   A CT IO N : D EPRIV A T ION   OF   F REE S PEEC H R IG HT S
      49.    Plaintiffs reassert the allegations in ¶¶ 24–48 as if fully set out herein.

      50.    State election laws that regulate speech or association must be narrowly

drawn to advance a compelling state interest.

      51.    Colorado’s issue committee rules are not narrowly drawn.

      52.    Under federal law, even organizations expressly advocating the election or


                                                Page 8 of 13
Case 1:20-cv-02766-SKC Document 1 Filed 09/11/20 USDC Colorado Page 9 of 13




defeat of a particular candidate for office can only be regulated where such speech is the

major purpose of the organization.

        53.   Colorado, however, regulates speech where express advocacy is only a major

purpose of the organization.

        54.   Also, the State has imposed its speech regulation regime not just in the

context of candidate advocacy, but with regard to ballot issue advocacy, where the

state’s interest is comparatively less.

        55.   Colorado’s “a major purpose” standard subjects organizations to campaign

finance regulation even when the majority of their efforts have nothing to do with express

advocacy. Colorado has thus swept numerous organizations into its campaign finance

regulatory regime that it may not constitutionally regulate.

        56.   The government lacks an interest in regulating the speech of a non-profit

organization and requiring disclosure of its donors where communication with voters is not

“the major purpose” of that organization.

        57.   Furthermore, Colorado lacks a compelling interest in regulating the speech of

Plaintiffs.

        58.   The only interest justifying regulation in the ballot issue context is the public’s

informational interest (i.e., allowing voters to “identify those who (presumably) have a

financial interest in the outcome of the election,” Sampson v. Buescher, 625 F.3d 1247,

1259 (10th Cir. 2010)).

        59.   That informational interest is insufficient at the $200 level. The registration

requirement essentially imposes a licensing regime on anything but the most minimal

speech regarding ballot issues, and it does so without providing the public with any

meaningful information. The registration requirement is therefore unconstitutional on its

face.


                                           Page 9 of 13
Case 1:20-cv-02766-SKC Document 1 Filed 09/11/20 USDC Colorado Page 10 of 13




      60.   Furthermore, the disclosure requirement is unconstitutional as applied here,

where (1) CUT’s expenditures would be, and the Coalition’s expenditures are, a

comparatively minor part of the campaign for or against any ballot issue, (2) their interest

in the issue would be apparent to any reasonably informed voter even without the

regulatory regime, and (3) they have a history of engagement in public policy outside of

express advocacy for or against ballot issues.

     S ECON D C A US E   OF   A C T ION : D EPRIV A T ION   OF   D UE P ROC ES S (A RB IT RA RIN ES S )
      61.   Plaintiffs reassert the allegations in ¶¶ 24–48 as if fully set out herein.

      62.   Even if the government has an interest in requiring issue committees to

disclose their donors at some level, the $5000 level is arbitrary and lacks any rational

basis.

      63.   In 2012, the Secretary of State promulgated a regulation that raised the

disclosure threshold to $5000. The Secretary of State’s rule was not based on any

testimony or other evidence indicating a compelling need for disclosure at $5000.

      64.   The $5000 threshold in the 2012 regulation was later declared

unconstitutional under the Colorado Constitution. Nonetheless, the legislature adopted

the identical threshold of $5000 without any additional justification for that amount.

      65.   There are no legislative findings in Senate Bill 16-186 (the bill that added the

$5000 reporting threshold) or in House Bill 19-1318 (which reenacted the threshold to

remove a sunset requirement) to indicate why $5000 was chosen.

      66.   The legislature did not receive any testimony or other evidence providing a

cogent argument for why the need for disclosure became compelling at the $5000 level.

Rather, the legislature arbitrarily chose a number somewhat greater than the $3500 the

Tenth Circuit had found insufficient in Coalition for Secular Gov’t v. Williams, 815 F.3d

1267 (10th Cir. 2016).


                                             Page 10 of 13
Case 1:20-cv-02766-SKC Document 1 Filed 09/11/20 USDC Colorado Page 11 of 13




      67.   Given the important speech and associational rights at stake, the legislature’s

arbitrary choice of a $5000 threshold violates Plaintiffs’ rights to due process of law.

        T HIRD C A US E   OF   A CT I ON : D EPRIV A T ION   OF   D UE P ROCES S (V A GUEN ES S )
      68.   Plaintiffs reassert the allegations in ¶¶ 24–48 as if fully set out herein.

      69.   Even if the Secretary of State’s rules are correct that an organization must

meet both the expenditure and the major purpose test before being subject to issue

committee regulation, the government has provided no definition of “a major purpose” that
allows an organization to determine beforehand if it will be subject to the registration,

reporting, and disclosure requirements.

      70.   State law that is so vague as to give a person no fair warning of what he or she

must do to comply with the law is an unconstitutional violation of the due process

protections in the Fourteenth Amendment to the U.S. Constitution.

      71.   Colorado’s definition of an “issue committee,” which relies on a method for

determining “major purpose” but provides no line to enable an organization to figure out

which activities are “major” and which are minor, is unconstitutionally vague.

      72.   The Colorado Court of Appeals has previously declared the legislature’s

definition ambiguous, but the legislature has not amended it. Nor do the Secretary of

State’s current regulations add any saving substance to the definition.

      73.   This uncertainty has chilled CUT’s exercise of its free speech rights in the past

and continues to do so now.

      74.   This uncertainty has also resulted in the Coalition facing enforcement action

from the Elections Division based on the Division’s ad hoc balancing of the various

statutory factors that go into a major purpose, untethered to any intelligible standard

available to the Coalition prior to the enforcement action.
      75.   The Secretary’s action has harmed the Coalition’s ability to speak out on public


                                             Page 11 of 13
Case 1:20-cv-02766-SKC Document 1 Filed 09/11/20 USDC Colorado Page 12 of 13




policy issues, and the enforcement action has required the Coalition to spend large sums

defending itself in Colorado’s campaign finance administrative proceedings.

      76.   The lack of an objective standard for what constitutes a major purpose chills

speech through the threat of burdensome, repetitive litigation each time Plaintiffs (or any

other group) seek to speak regarding a ballot issue.

                                 J URIS DI CT ION   AND   V E N UE
      77.   Plaintiffs’ claims are asserted under 42 U.S.C. § 1983 (2018).
      78.   The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331

(2018) because § 1983 claims present a federal question.

      79.   Further, the Court has jurisdiction under 28 U.S.C. § 1343(a) (2018) because

this action seeks redress for the deprivation of constitutionally protected rights and

appropriate relief for the protection of those rights.

      80.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) (2018) because

Defendants reside in the District and all events or omissions giving rise to Plaintiffs’

claims occurred here.

                                    P RA YER   FOR   R E LIE F
      81.   Wherefore, Plaintiffs seek the following relief:

            a.    a declaration that the $5000 threshold for expenditure reporting and

      donor disclosure is unconstitutionally arbitrary;

            b.    a declaration that Colorado’s definition of issue committee is

      unconstitutionally vague and does not provide speakers adequate forewarning of

      what activities require them to register and report as an issue committee;

            c.    a declaration that Colorado’s campaign finance registration

      requirements (and attendant issue committee formation requirements) are

      unconstitutional as applied to issue committees that spend no more than $5000 on


                                        Page 12 of 13
Case 1:20-cv-02766-SKC Document 1 Filed 09/11/20 USDC Colorado Page 13 of 13




      express advocacy regarding ballot issues;

            d.    a declaration that Plaintiffs need not register as issue committees,

      report their expenditures, or disclose their donors

            e.    an injunction prohibiting Defendant Griswold from accepting complaints

      or otherwise enforcing any rule or law based on the “major purpose” test where the

      subject of the complaint either (a) has a history of public policy engagement outside

      of the ballot issue context or (b) has not spent the majority of its funds on express

      advocacy of the passage or defeat of a ballot issue;

            f.    an injunction preventing Defendant Choate from investigating or

      referring complaints or otherwise enforcing any rule or law based on the “major

      purpose” test where the subject of the complaint either (a) has a history of public

      policy engagement outside of the ballot issue context or (b) has not spent the

      majority of its funds on express advocacy of the passage or defeat of a ballot issue;

            g.    reasonable attorneys’ fees (including expert fees) and costs under 42

      U.S.C. § 1988 (2018); and

            h.    such other relief as the Court finds just and proper.



__________________________________                      s/ Scott E. Gessler
Daniel E. Burrows                                       Scott E. Gessler
Public Trust Institute                                  Gessler Law, LLC
98 Wadsworth Blvd. #127-3071                            1801 Broadway; Suite 507
Lakewood, CO 80226                                      Denver, CO 80202
Telephone: (720) 588-2008                               Telephone: (720) 839-6637
E-mail: dburrows@publictrustinstitute.org               E-mail: sgessler@gesslerlawfirm.com
Attorney for Plaintiff Colo. Union of Taxpayers, Inc.   Attorney for Plaintiff Colo. Stop the
                                                           Wolf Coal.
                                                        S IGN ED V IA V ERBAL A U T H ORIZ AT ION



                                        Page 13 of 13
